     Case 2:21-cv-00999-KJM-AC Document 49 Filed 09/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DILEVON LO, et al.,                               No. 2:21-CV-0999-KJM-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    COUNTY OF SISKIYOU, et al.,
15                       Defendants.
16

17                  Plaintiffs, who are proceeding with retained counsel, bring this civil action.

18   Pursuant to 28 U.S.C. § 455(a), the undersigned hereby recuses himself from this action.

19   Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to randomly

20   assign this case to another Magistrate Judge for all further proceedings and make the appropriate

21   adjustment in the assignment of civil cases to compensate for this reassignment.

22

23   Dated: September 21, 2021
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       1
